1EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Carlos A. Marquez on February 16, 2021.
The application has been amended as follows: 
1. 	A holder structure for receiving and storing laboratory vessels for at least one of samples, microorganisms, and cell cultures, the holder structure comprising: a holder and a rack.
wherein the holder includes a housing, and a plurality of receptacles for receiving the laboratory vessels, each of the plurality of receptacles extending along a loading axis (L) in the housing and into which the laboratory vessels can be introduced and can be stacked on top of each other therein, wherein each of the plurality of receptacles in the housing has a loading opening to permit loading, wherein on an underside arranged remote from the loading opening, each of the plurality of receptacles has an unloading opening which can be closed by means of a closure mechanism arranged in the housing, wherein the rack is operatively formed to receive the laboratory vessels plurality of rods to be removably connectable with the holder,
wherein the closure mechanism is provided with a slide, the slide being movable to the unloading opening into a closing position to permit closure and movable from the unloading opening into an opening position to permit opening, and the closure mechanism rotationally moving the slide to and from the closing position and the opening position thereof, wherein the closure mechanism is operatively connectable to a drive mechanism from the underside of the holder, such that the drive mechanism drives the rotational moving of the slide to and from the closing and opening positions, and 
wherein the housing is further formed with a plurality of walls between and defining each of the plurality of receptacles, each of said plurality of walls being formed with a vertically-extending groove defined on a sidewall portion to receive the plurality of removably connectable rods of the rack, an upper wall portion of each of the plurality of walls being formed with a shaped recess, and a bottom wall portion of each of the plurality of walls being formed with a shaped projection to removably fit with a corresponding shaped recess of another holder connectably aligned underneath, the bottom wall projections and associated upper wall recesses being formed so as to allow a plurality of holders to be stacked concentrically with each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers Cohen (US 617,478) the closest known prior art to the invention.  However, Cohen does not teach the particular configuration of the holder and rack as set forth in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798